OLSZEWSKI, J.,
concurring:
¶ 1 The majority has provided a well researched and thorough analysis of this matter. I write separately to express my own reasons and concerns in reaching the conclusion to affirm the trial court’s sentence.
¶ 2 In Commonwealth v. Whitmyer, 542 Pa. 545, 668 A.2d 1113 (1995), our Supreme Court addressed the difference between the standard articulated in prior court decisions (probable cause to believe that there has been a violation of the vehicle code) and the language of the applicable statute (articulable and reasonable grounds to suspect a violation of the vehicle code), holding that “the two standards amount to nothing more than a distinction without a difference.” The Court also noted that they had previously held that “a stop of a single vehicle is unreasonable where there is no outward sign the vehicle or the operator are in violation of the vehicle code ... before the government may single out one automobile to stop, there must be specific facts justifying this intrusion;” and that the legislature has vested police officers “with the authority to stop vehicles whenever they have articula-ble and reasonable grounds to suspect a violation of the vehicle code.” Whitmyer, 668 A.2d. at 1116-1117.
¶ 8 Here, I would affirm the trial court on the basis of the previously delineated standard. As the majority noted, in light of Officer Keegan’s experience and his specific observations of appellant’s driving, the officer had a justifiable basis for stopping appellant. I cannot assent to a standard which fails to require outward signs of a violation of the motor vehicle code or articulable and reasonable grounds to suspect a violation of the code (whether requiring further investigation by police or *273not). Because I believe the Whitmyer standard controls this matter, the majority appears to uphold this spirit, and the facts of this case support the outcome, I therefore concur in the conclusion that the trial court judgment should be affirmed.